UNITED STATES DISTRICT COURT
forthe District of New Jersey

 

United States of America
ORDER SETTING CONDITIONS
v. OF RELEASE
NICOLA MARCHESE

 

Case Number:

Defendant Af GA)
ITIS ORDERED on this _18TH_ day of DECEMBER, 2019 that the release of the defendant is subject to the
following conditions:
(1) The defendant must not violate any federal, state or local law while on release,
(2) The defendant must cooperate in the collection of a DNA sample if the collection is authorized by
42. U.S.C. § 14135a,
(3) The defendant must immediately advise the court, defense counsel, and the U.S. attorney in writing before
any change in address and/or telephone number.
(4) The defendant must appear in court as required and must surrender to serve any sentence imposed.

Release on Bond
Bail be fixed at $___ 25,000.00 and the defendant shall be released upon:

Os Executing an unsecured appearance bond ( __) with co-signor(s)
( ) Executing a secured appearance bond ( +) with co-signor(s)
( ) Executing an appearance bond with approved sureties, or the deposit of cash in the full amount of the bail in

Additional Conditions of Release

Upon finding that release by the above methods will not by themselves reasonably assure the appearance of the defendant
and the safety of other persons and the community, it is further ordered that the release of the defendant is subject to the
condition(s) listed below:

IT IS FURTHER ORDERED that, in addition to the above, the following conditions are imposed:
(*) Report to Pretrial Services (“PTS”) as directed and advise them immediately of any contact with law
(_*) The defendant shall not attempt to influence, intimidate, or injure any juror or judicial officer; not tamper
( ) The defendant shall be released into the third party custody of

 

who agrees (a) fo supervise the defendant in accordance with all the conditions of release, (b) fo use every effort to
assure the appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in
the event the defendant violates any conditions of release or disappears.

‘Custodian Signature: Date: *.

 

PAGE | oF 3

A The defendant’s travel is restricted to( ) New Jersey (4 Other G wo tre ted Lhry feel St CIES
( LY Surrender all passports and travel documents to PTS. Do not apply for new travel documents.

( 2 Substance abuse testing and/or treatment as directed by PTS. Refrain from obstructing or tampering with
Refrain from possessing a firearm, destructive device, or other dangerous weapons. All firearms in any
Mental health testing/treatment as directed by PTS.

Abstain from the use of alcohol.

Maintain current residence or a residence approved by PTS.

Maintain or actively seek employment and/or commence an education program.

No contact with minot's unless in the presence of a parent or guardian who is aware of the present offense.

EN
ee ee ee

 

 
( ) Have no contact with the following individuals:
( ) Defendant is to participate in one of the following home confinement program components and abide by

( ) G) Curfew. You are restricted to your residence every day (+) from to ;
aa ft Nona Afenantad las tha wantatal aaartinad affian aa mamaawitatian Affiaad Aw

{ ) (i) Home Detention. You are restricted to your residence at all times except for the
following:

education; religious services; medical, substance abuse, or mental
health treatment; attorney visits; court appearances; court-ordered
obligations; or other activities pre-approved by the pretrial services
office or supervising officer. Additionally, employment ( _ ) is

permitted {(  ) its not permitted.

( ) Gil) Home Incarceration. You are restricted to your residence under 24 hour lock-down
except

for medical necessities and court appearances, or other activities
specifically approved by the court.

( ) Defendant te cuhiart ta the fallausaa rananiuter/intornct voctvistiane tailatch
( ) @ No Comnuters - defendant is prohibited from possession and/or use of computers or
( ) i) Computer - No Internet Access: defendant is permitted use of computers or connected
( ) ii) Computer With Internet Access: defendant is permitted use of computers or connected

devices, and is permitted access to the Internet (World Wide Web, FTP Sites, IRC
Servers, Instant Messaging, etc.} for legitimate and necessary purposes pre-approved by
Pretrial

Services at[ | home[ ] for employment purposes.

( \ fiv) Caneent af Othaw Ragideante -Aw eangent af ather recidente in the hame any eamenitera

 

 

 

 

 

 

( ) Other:
(  ) Other:
(  ) Other:
Page 2 of
ADVICE OF PENALTIES AND SANCTIONS
TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result i the immediate issuance of i
warrant for your arrest, a revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution fo
contempt of court and could result in imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of no
more than ten years and for a federal misdemeanor offense the punishment is an additional prison term of not more thay
one year. This sentence will be consecutive (i.e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a crimina
investigation; tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, o
informant; or intimidate or attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penaltie
for tampering, retaliation, or intimidation are significantiy more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve :
sentence, you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you ar
convicted of;

 
(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or mon
— you will be fined not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years -
you will be fined not more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony— you will be fined not more than $250,000 or imprisoned not more than two years
or both;

(4) amisdemeanor~ you will be fined not more than $100,000 or imprisoned not more than one year, o
both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any othe

sentence you receive. In addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that I am the defendant in this case and that I am aware of the conditions of release.
promise to obey all conditions of release, to appear as directed, and syflrender to serve any Nice imposed. I am awar:
of the penalties and sanctions set forth above,

   

 

had

- Defendant's Signature
b Mon Ppt en W Cc
t

City and State
Directions to the United States Marshal
( y } The defendant is ORDERED released after processing,
( } The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or

judge that the defendant has posted bond and/or complied with all other conditions for release. If still in custody.
the defendant must be produced before the appropriate judge at the time and place specified.

Date: / z / / 5 / / GF

Judicial Officer’s Signature
ee Z " ae

 

 

Td

   

 

 

Printed name and title

(REY, 3/10)
PAGE 3 OF 3

 

 

 
